Title: To James Madison from John Armstrong, Jr., 8 July 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 8 July 1808

When I had the honor of writing to you on the 15th. inst I had received Mr. Champagnys letter of the 18th.; that of the 22d. came to hand a few days afterwards.  You will no doubt perceive a difference in the temper of these notes.  The former contained only concessions, which though in themselves of no great importance, shewed a friendly disposition.  The latter on the other hand, would retract an approbation long since given, to an eventual, & cautionary occupation of the Floridas by the United States: and what is stll more extraordinary, would effect this object by asserting that H M’s message of the 3d. of Feb. last, had been misunderstood.  Under this circumstance it became necessary to awaken M’ Champagny’s remembrance of a written explanation given by himself on this very subject in which the only stipulated condition of Such occupation was "an attack (or demonstration of attack) on the part of Great Britain, and not a Single Syllable of either the privity or consent of the king of Spain” both of which are now deemed necessary.  These ideas of the Minister have no doubt grown out of the new relations which the Floridas have to this Government, Since the abdication of Charles the 4th.  I hasten to send you copies of these documents, and hope they may reach Passage before the Ship Sails.  With very high Consideration I am, Sir, Your most obedient & very humble Servant

John Armstrong


P. S.  The Council of prizes on the 6th. proceeded to new condemnations.

